           Case 1:18-cr-00109-SM Document 31 Filed 05/28/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE




United States of America


      v.                                   Case No. 18-cr-109-01-SM


Ken D. Ma
a/k/a Kenneth Ma,
a/k/a Ken Duc Ma




                     ORDER RE RETURN OF POSTED COLLATERAL


      Judgment having been rendered in the above-captioned case, the

Clerk is directed, pursuant to instructions from the Administrative

Office, to return Passport issued in the U.S. #471834087, surrendered

as a condition of bail, to the Department of State.



      SO ORDERED.

                                           ____________________________
                                            Steven J. McAuliffe
                                            United States District Judge




Date: May 28, 2019

cc:   Georgiana L. Konesky, AUSA
      James D. Rosenberg, Esq.
